ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
JGILS, LLC                                    )      ASBCA No. 60627
                                              )
Under Contract No. SPM4A6-12-C-0041           )

APPEARANCE FOR THE APPELLANT:                        David L. Seidman, Esq.
                                                      Seidman & Associates, P.C.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                    . Peter M. Casey, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Boston, MA

                                ORDER OF DISMISSAL

        Appellant's unopposed motion to withdraw the appeal without prejudice, filed
prior to the government filing an answer or motion to dismiss, is granted.

       Dated: 14 November 2016



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60627, Appeal of JGILS, LLC,
rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals